DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/23/2019. It is noted, however, that applicant has not filed a certified copy of the CN201911342285.6 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yong et al. (Pub. No.: 2018/0342539) in view of Cheng (Pub. No.: US 2018/0108649).
Consider claim 1, Yong discloses a display panel having a non-display area (paragraph [0035], Fig. 1, array substrate of a display panel (see paragraph [0036]) with non-display area (not shown)), the non-display area comprising a GOA wiring area, the display panel (paragraph [0035], non-display area includes at least one gate driver on array (GOA) regions 102 and the GOA circuits integrated in the GOA regions 102) comprising:
GOA wirings, the GOA wirings being disposed in the GOA wiring area (paragraph [0035], Fig. 1, non-display area includes at least one gate driver on array (GOA) regions 102 and the GOA circuits integrated in the GOA regions 102);
Yong discloses a protective layer 204 for protecting a plurality of circuits in the GOA region from deterioration (paragraph [0037] Fig. 2).
Yong does not specifically disclose an electrostatic shielding unit, the electrostatic shielding unit being disposed at least corresponding to the GOA wirings of part of the GOA wiring area, the electrostatic shielding unit being configured to prevent the GOA wirings from being damaged by static electricity.
Cheng discloses an electrostatic shielding unit (paragraph [0047], Figs. 2-4, static charge shielding unit 20), the electrostatic shielding unit being disposed at least corresponding to the GOA wirings of part of the GOA wiring area (paragraph [0048], static charge shielding unit 20 is arranged parallel to the gate lines and paragraph [0051, adopting a Gate Driver on Array (GOA) design), the electrostatic shielding unit being configured to prevent the GOA wirings from being damaged by static electricity (paragraph [0047], reducing the probability of the electrostatic breakdown).
Therefore, in order to reduce the static charges accumulated at the display region and reduce the probability of the electrostatic breakdown, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Cheng in providing an electrostatic shielding unit, the electrostatic shielding unit being disposed at least corresponding to the GOA wirings of part of the GOA wiring area, the electrostatic shielding unit being configured to prevent the GOA wirings from being damaged by static electricity, see teaching found in Cheng, paragraph [0047].

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of reference fails to disclose another end of the electrostatic shielding signal line being used to load a constant voltage signal.
Regarding claims 3-10, these claims are objected to due to the dependencies on claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gerald Johnson/
Primary Examiner, Art Unit 2627